Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 16 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-15 and 17-19 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Georges (Fr 2687415 A1) in view of Kusuhara et al. (JP 3988302 B2).
          Georges discloses the invention as claimed.  Georges teaches a clothes drying cabinet for accommodating garments therein.  The cabinet includes a main body with a garment “care” room or area 7 for supporting garments.  The cabinet includes  a lower or floor portion 6 and a top portion 5 and a space between the top and the upper part of the  body 7.  The space includes a blower system 14 for blowing a fluid into and through the garments.  The air flow applied to the garments is then  moved up a rear space 11 in a vertical direction through a duct 9 and back to the blower through portion 10.  A scroll housing is provided for the Sirocco type (curved blade) fan or blower 14 including flat walls 31 and 32 for directing air into the blower.  The flat wall 32, for example, is directed facing (or parallel or planar to) the back wall along the vertical plane parallel to the upward ducting 9 and guiding air into the blower (figures 1 - 3, for example).  However, Georges does not specifically suggest a centrifugal fan with a radially oppositely locatable flat wall which is radial to the shaft and “close” to the blades of the blower.
          Kusuhara et al. teach a multi-blade impeller useful in an air conditioning device or the like.  The fan is of a sirocco type centrifugal fan and includes a scroll housing thereabout for increasing static pressure.  The scroll includes a housing which is a logarithmic spiral and is taught as including a scroll or housing with curved portions and at least one flat portion.  The flat portion is locatable next to the outlet port 8a and opposite such port (figure 1b) and, separately, opposite the output (figure 1b, 2 or 6, for example) or opposite but not planar to the output (figure 6).  Air is input to the fan in a side or tangential direction or along the rotational shaft of the fan and then the air spirals and is “blown” out the output.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the fan of Georges as including a centrifugal fan with a flat scroll portion.  Providing this would allow an increase in the air flow by using an industrial type centrifugal type fan.  The ability to “move more air” would quicken the treatment of the garment thus reducing the time the garment would remain within the cabinet.
ALLOWABLE SUBJECT MATTER
           Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cassella, Cassidy, Ou, Heinz et al., Chen et al., MacGregor et al. and Song et al. illustrate treatment apparatus including blowers.  Levy and Georges illustrate holder apparatus including hollow hangers with air flow therethrough.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732